Citation Nr: 0701435	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in March 2005.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of being 
assaulted several times while in service.  The post service 
medical records indicate that the veteran suffers from PTSD 
due to childhood trauma and an attempted sexual assault while 
the veteran was in the military.  The RO has denied the 
veteran's claim on the basis that the veteran's service 
medical records and personnel records contain no evidence of 
any assault.  However, the Board notes that the service 
medical records reflect that the veteran sought treatment in 
October 1975 for lacerations above his right eye and eyelid.  
The veteran reported receiving the wound when he was hit with 
a chair.  The wound required six sutures.  There are no 
further details regarding the circumstances under which the 
veteran was hit by a chair.  However, the medical record 
substantiates the veteran's claim that he was assaulted in 
service.  It also substantiates his assertion that one of the 
assaults was serious enough to require stitches.  

The Board notes that the post service medical records suggest 
that the veteran's PTSD diagnosis is based mostly on events 
of childhood trauma.  Nonetheless, the Board finds that the 
service medical records substantiate one of the veteran's 
stressors and that he is entitled to a VA psychiatric 
examination for the purpose of determining the etiology of 
the veteran's PTSD.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

2.  Copies of all outstanding records of 
treatment received by the veteran for 
PTSD at VA and non-VA medical facilites 
should be obtained.  

3.  The veteran should be afforded a VA 
examination by a psychiatrist for the 
purpose of determining the nature, 
etiology and severity of all current 
psychiatric pathology. Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
medical records; post-service medical 
records, the medical history obtained 
from the veteran, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner should be asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that the veteran has PTSD which began 
during or is causally linked to any 
verified incident of service, to include 
an October 1975 assault in which the 
veteran was hit by a chair.  The examiner 
is advised that an opinion of "more 
likely" or "as likely" would support 
the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.          
 
3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



